Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on December 14, 2021.
	Claims 21-54 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 101
	Claims 29-37, 47-53 were rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter.  The apparatus of claim 29 covered a software embodiment and the storage device of claim 47 covered a transitory storage medium.  Applicant has amended claim 29 to include “circuitry” and amended claim 47 to be directed to a “non-transitory computer-readable medium.”  Accordingly, the rejections have been withdrawn

Claim Rejections - 35 USC § 112
Claims 38-46 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the written description failed to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding “means for registering,” Applicant submitted method 300 and paragraphs [0027] [0032] describes how the function of registering is accomplished.  The examiner respectfully disagrees because the paragraphs substantially repeat the language of claim.  Paragraph [0027] describes registration manager 204 configured to receive a registration request.  Paragraph [0032] describes receiving a registration request and further describes the parameters that may be included in the registration request.   However, the cited paragraphs do not disclose the algorithm to perform the 
See MPEP 2181
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.

Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242 

Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding the “means for selecting the service provider,” Applicant submitted paragraphs [0024],[0042] describe how the function of selecting is accomplished.  The examiner respectfully disagrees.  Paragraph [0024] describes the manager is configured to select a service provider, and paragraph [0042] describes edge gateway 102 selects a service provider based on one or more factors, e.g. SLA, reputation score.  However, the cited paragraphs does not disclose the algorithm to perform the function.  The specification does not provide an explanation of how the function of selecting the service provider is actually accomplished.

Claim Rejections - 35 USC § 103
s 21, 24, 27-28, 47, 50, and 53 were rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US Patent Publication No. 2015/0067171 in view of Dawson et al. US Patent Publication No. 2014/0244311 and Singh et al. US Patent Publication No. 2014/0025762.
Claims 29, 34, 37, 38, 43, and 46 were rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US Patent Publication No. 2015/0067171 in view of Dawson et al. US Patent Publication No. 2014/0244311.
The amendments to claims 21, 29, 38, and 47 have overcome the prior rejections.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for registering,” “means for determining a reputation score of the service provider,” and “means for selecting the service provider” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Regarding “means for determining a reputation score of the service provider,” the specification describes a “registration manager 204” on paragraph [0027] configured to determine a reputation score.   Paragraph [0036] describes edge gateway 102 determining a reputation score based on attestation results.  However, the specification does not disclose the algorithm to transform a general purpose processor to perform the function of determining the reputation score.  
Regarding the “means for selecting the service provider,” the specification on paragraph [0024] describes the manager is configured to select a service provider, and paragraph [0042] describes edge gateway 102 selects a service provider based on one or more factors, e.g. SLA, reputation score.   However, the specification does not disclose the algorithm to transform a general purpose processor to perform the function of selecting the service provider.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 28, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US Patent Publication No. 2015/0067171 (“Yum”) in view of Wang et al. US Patent Publication No. 2011/0276490 (“Wang”), Roturier et al. US Patent No. 9,973,525, and Singh et al. US Patent Publication No. 2014/0025762 (“Singh”).

Regarding claim 21, Yum teaches an apparatus comprising: 
memory; and at least one processor to execute instructions to at least: 
access a registration request from a service provider (para. [0028] registration requests from cloud service providers.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services); 
register the service provider in association with at least one of a function identifier or a function type of a function provided by the service provider (para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information 
Yum does not teach:
store a reputation score of the service provider in association with a registration of the service provider, the reputation score based on verification of an attestation from the service provider of a protection property; and share the registration of the service provider with an edge node.
Wang teaches verification of an attestation from a service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Wang’s disclosure of verification of an attestation from the service provider of a protection property.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Wang does not expressly teach storing a reputation score based on the verification of the attestation.  Roturier discloses storing a reputation score based on security of the service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, a unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Wang with Roturier’s disclosure of calculating and storing a score associated with a service provider such that a score is calculated based on Wang’s verification of attestation and stored in association with the registration of the service provider  One of ordinary skill in the art would have been 
Singh teaches sharing registration of a service provider with an edge node (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0054] register rules for a service, which may be dynamically loaded onto gateway 104.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration information disclosed in Yum is shared with an edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 47, Yum teaches at least one non-transitory computer-readable medium comprising instructions that, when executed, cause at least one processor to at least: 
access a registration request from a service provider (para. [0028] registration requests from cloud service providers.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services); 
register the service provider in association with at least one of a function identifier or a function type of a function provided by the service provider (para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information about cloud resources, cloud services. access to and usage of cloud resources.  para. [0039] registration 
Yum does not teach that the process is in a first edge gateway.  Yum also does not teach:
store a reputation score of the service provider in association with a registration of the service provider, the reputation score based on verification of an attestation from the service provider of a protection property; and 
share the registration of the service provider with a second edge gateway.
Wang teaches verification of an attestation from the service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Wang’s disclosure of verification of an attestation from the service provider of a protection property.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Wang does not expressly teach storing a reputation score based on the verification of the attestation.  Roturier discloses storing a reputation score based on security of the service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, a unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Wang with Roturier’s disclosure of calculating and storing a score associated with a service provider such that a score is calculated based on Wang’s verification of attestation and stored in association with the registration of the service provider  One of ordinary skill in the art would have been 
Singh teaches a first edge gateway registering a service provider and sharing registration of a service provider with a second edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0054] register rules for a service, which may be dynamically loaded onto gateway 104.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure such that the registration is performed by an edge gateway and the registration information disclosed in Yum is shared with a second edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 24, Yum in view of Wang, Roturier, and Singh teach the apparatus of claim 21, wherein the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs).

Regarding claim 28, Yum does not teach the apparatus of claim 21, wherein the at least one processor is in a first edge gateway, and the edge node is in a second edge gateway.
Singh teaches a processor in a first edge gateway sharing registration of a service provider with a second edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration of Yum is performed by an edge gateway and the registration is shared with a second edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 50, Yum in view of Wang, Roturier, and Singh teach the at least one non-transitory computer-readable medium of claim 47, wherein the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs).

Claim 22 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Singh, and Namboodiri US Patent Publication No. 2017/0262922 (“Namboodiri”).

Regarding claim 22, Yum does not teach the apparatus of claim 21, wherein the at least one processor is to register the service provider in response to the reputation score of the service provider satisfying an expected reputation score.
Namboodiri teaches registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score (para. [0073] service provider that satisfies the set of 

Regarding claim 48, the claim is directed to a medium and comprising similar subject matter as claim 22.  Therefore, claim 48 is rejected under a similar rationale as claim 22.

Claims 23 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Singh, and Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”).

Regarding claim 23, Yum in view of Wang, Roturier, and Singh teach the apparatus of claim 21, wherein the registration request including at least one of an identifier to identify the service provider or a FaaS type parameter to identify the function (Yum: para. [0038] provide registration information, set up a user account.  provide information regarding the cloud services).  Yum does not teach wherein the at least one processor is to register the service provider as providing the function as a function as a service (FaaS).
Johnson teaches at least one processor is to register a service provider as providing the function as a FaaS (para. [0028] registration and management of execution endpoints, FaaS (function-as-a-service) service.  para. [0039] cloud 102 can provide cloud computing services, function as a service (FaaS).  para. [0040] cloud 102 can host and manage elements 104-114 and the FaaS function.  para. [008]2 register execution endpoints.  para. [0104] endpoints on the cloud 102s).  It would have been obvious to one of 

Regarding claim 49, the claim is directed to a medium and comprising similar subject matter as claim 23.  Therefore, claim 49 is rejected under a similar rationale as claim 23.

Claim 25 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Singh, Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”), and Trabelsi et al. US Patent Publication No. 2013/0304900 (“Trabelsi”).

Regarding claim 25, Yum in view of Wang, Roturier, and Singh teach the apparatus of claim 21, wherein the at least one processor is to select the service provider to execute the function for an endpoint device (Yum: para. [0031] cloud service request information.  para. [0238] select, based on the cloud service request information, a cloud computing resource 106) but not based on the reputation score of the service provider satisfying a requested reputation score in a function execution request from the endpoint device.
Johnson discloses selecting an endpoint to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been 
Trabelsi teaches selecting a service provider based on a reputation score of the service provider satisfying a requested reputation score in a request from an endpoint device (para. [0068] search for or filter available services based on criteria such as… relative levels of reputation scores.  discovery appropriate or desired service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Trabelsi’s disclosure of selecting a service provider based on a reputation score.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for users to have options for selecting a provider including the ability to specify selection of a provider based on risk. 

Regarding claim 51, the claim is directed to a medium and comprising similar subject matter as claim 25.  Therefore, claim 51 is rejected under a similar rationale as claim 25.

Claim 26 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Singh, Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”), and Hader et al. US Patent Publication No. 2011/0213712 (“Hader”).

Regarding claim 26, Yum does not teach the apparatus of claim 21, wherein the at least one processor is to select the service provider to execute the function for an endpoint device based on a service level agreement (SLA) accepted by the service provider satisfying an expected SLA in a function execution request from the endpoint device.
Johnson discloses selecting an endpoint to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Hader teaches at least one processor is to select a service provider to execute a function for an endpoint device based on a SLA accepted by the service provider satisfying an expected SLA in an execution request from the endpoint device (para. [0037] request data.  para. [0061] selects one of the plurality of providers 30.  selects a provider 30 that is offering a computing resource having a SLA that matches the SLA requested by client 20.  requesting immediate execution of an application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Hader’s disclosure of selecting a service provider based on the service provider satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated provisioning of resources by providing clients with access to a plurality of providers and selection of a provider that fulfills requirements of a requesting client.

Regarding claim 52, the claim is directed to a medium and comprising similar subject matter as claim 26.  Therefore, claim 52 is rejected under a similar rationale as claim 26.

Claim 27, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Singh, and Dawson et al. US Patent Publication No. 2014/0244311 (“Dawson”).

Regarding claim 27, Yum does not teach the apparatus of claim 21, wherein the at least one processor is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device.


Regarding claim 53, the claim is directed to a medium and comprising similar subject matter as claim 27.  Therefore, claim 53 is rejected under a similar rationale as claim 27.

Regarding claim 54, Yum does not teach the apparatus of claim 21, wherein the instructions, wherein the reputation score is further based on at least one of: (a) reliability associated with the service provider, (c) availability associated with the service provider, or (b) a response time associated with the service provider
Dawson teaches a reputation score based on at least one of: (a) reliability associated with the service provider, (b) availability associated with the service provider, or (c) a response time associated with the service provider (para. [0061] calculate a risk score for each provider, risk score may be calculated for each provider based on workload processing requirements, current provider availability/capacity, historical provider performance (e.g., for similar workloads)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum, Wang, and Roturier with Dawson’s disclosure of determining and storing a score of the service provider such that the score is further based on the availability . 

Claims 29, 34, 38, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US Patent Publication No. 2015/0067171 (“Yum”) in view of Wang et al. US Patent Publication No. 2011/0276490 (“Wang”) and Roturier et al. US Patent No. 9,973,525 (“Roturier”).

Regarding claim 29, Yum teaches an apparatus comprising: 
a registration manager to: 
access a registration request from a service provider (para. [0028] registration requests from cloud service providers.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services); and 
register the service provider in association with at least one of a function identifier or a function type of a function provided by the service provider (para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information about cloud resources, cloud services. access to and usage of cloud resources.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services), at least one or more of the registration manager or the function execution manager to include circuitry.
Yum does not teach a function execution manager to store a reputation score of the service provider in association with a registration of the service provider, the reputation score based on verification of an attestation from the service provider of a protection property.
Wang teaches verification of an attestation from the service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred).  It would 
Wang does not expressly teach storing a reputation score based on the verification of the attestation.  Roturier discloses storing a reputation score based on security of the service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, a unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Wang with Roturier’s disclosure of calculating and storing a score associated with a service provider such that a score is calculated based on Wang’s verification of attestation and stored in association with the registration of the service provider  One of ordinary skill in the art would have been motivated to do so because both Wang and Roturier are similarly concerned with the security of service providers, and Roturier’s score based on risk factors would have enabled tracking the overall security of a plurality of service providers and enabled decision making based on the score (col. 4, lines 55-61).  

Regarding claim 38, Yum teaches an apparatus comprising:
means for registering (para. [0246] computing device, implemented as computer-implemented instructions), the registering means to: 
access a registration request from a service provider (para. [0028] registration requests from cloud service providers.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services); and 

Yum does not teach means for determining a reputation score of the service provider associated with a registration of the service provider, the reputation score based verification of an attestation from the service provider of a protection property.
Wang teaches verification of an attestation from the service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Wang’s disclosure of verification of an attestation from the service provider of a protection property.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Wang does not expressly teach storing a reputation score based on the verification of the attestation.  Roturier discloses storing a reputation score based on security of the service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, a unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Wang with Roturier’s disclosure of calculating and storing a score associated with a 

Regarding claim 34, Yum in view of Wang and Roturier teach the apparatus of claim 29, wherein the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs).

Regarding claim 43, Yum in view of Wang and Roturier teach the apparatus of claim 38, wherein the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs).

Claims 30-31, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, and Singh et al. US Patent Publication No. 2014/0025762 (“Singh”).

Regarding claim 30, Yum does not teach the apparatus of claim 29, wherein the registration manager is to share the registration of the service provider with an edge node.
Singh teaches sharing registration of a service provider with an edge node (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may 

Regarding claim 31, Yum does not teach the apparatus of claim 30, wherein the registration manager is in a first edge gateway, and the edge node is in a second edge gateway.
Singh teaches a first edge gateway registering a service provider and sharing registration of a service provider with a second edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration disclosed in Yum performed by an edge gateway and is shared with a second edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 39, Yum does not teach the apparatus of claim 38, wherein the registering means is to store the registration of the service provider with an edge node.


Regarding claim 40, Yum does not teach the apparatus of claim 39, wherein the registering means is in an edge gateway separate from the edge node.
Singh teaches registering means in an edge gateway separate from the edge node (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration disclosed in Yum performed by an edge gateway and is shared with a second edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]).

s 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, and Namboodiri US Patent Publication No. 2017/0262922 (“Namboodiri”)

Regarding claim 32, Yum does not teach the apparatus of claim 29, wherein the registration manager is to register the service provider in response to the reputation score of the service provider satisfying an expected reputation score.
Namboodiri teaches registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score (para. [0073] service provider that satisfies the set of rules based on the recommendation score.  if there is a service provider that satisfies the set of rules, the scheduling module 213 adds the service provider to a recommended list of service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Namboodiri’s disclosure of registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score.  One of ordinary skill in the art would have been motivated to do so in order to have provided a standard for registering providers such that providers that meet certain rules/criteria are registered, which would provide better service to clients.  

Regarding claim 41, Yum does not teach the apparatus of claim 38, wherein the registering means is to register the service provider in response to the reputation score of the service provider satisfying an expected reputation score.
Namboodiri teaches registering means is to register a service provider in response to a reputation score of the service provider satisfying an expected reputation score (para. [0073] service provider that satisfies the set of rules based on the recommendation score.  if there is a service provider that satisfies the set of rules, the scheduling module 213 adds the service provider to a recommended list of service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Namboodiri’s disclosure of registering a service .  

Claims 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, and Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”)

Regarding claim 33, Yum in view of Wang and Roturier teach the apparatus of claim 29, wherein the registration request including at least one of an identifier to identify the service provider or a FaaS type parameter to identify the function (Yum: para. [0038] provide registration information, set up a user account.  provide information regarding the cloud services).  Yum does not teach the registration manager is to register the service provider as providing the function as a function as a service (FaaS).
Johnson teaches manager to register a service provider as providing the function as a FaaS (para. [0028] registration and management of execution endpoints, FaaS (function-as-a-service) service.  para. [0039] cloud 102 can provide cloud computing services, function as a service (FaaS).  para. [0040] cloud 102 can host and manage elements 104-114 and the FaaS function.  para. [008]2 register execution endpoints.  para. [0104] endpoints on the cloud 102s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Johnson’s disclosure of registering a service provider as providing the function as a FaaS.  One of ordinary skill in the art would have been motivated to do so because both Yum and Johnson similarly describe providing various cloud services such as IaaS, Saas, and PaaS.  Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).


Johnson teaches registering means is to register a service provider as providing the function as a FaaS (para. [0028] registration and management of execution endpoints, FaaS (function-as-a-service) service.  para. [0039] cloud 102 can provide cloud computing services, function as a service (FaaS).  para. [0040] cloud 102 can host and manage elements 104-114 and the FaaS function.  para. [008]2 register execution endpoints.  para. [0104] endpoints on the cloud 102s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Johnson’s disclosure of registering a service provider as providing the function as a FaaS.  One of ordinary skill in the art would have been motivated to do so because both Yum and Johnson similarly describe providing various cloud services such as IaaS, Saas, and PaaS.  Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).

Claims 35 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”), and Trabelsi et al. US Patent Publication No. 2013/0304900 (“Trabelsi”).

Regarding claim 35, Yum does not teach the apparatus of claim 29, further including a service provider manager to select the service provider to execute the function for an endpoint device based on the reputation score of the service provider satisfying a requested reputation score in a function execution request from the endpoint device.

Trabelsi teaches selecting a service provider based on a reputation score of the service provider satisfying a requested reputation score in a request from an endpoint device (para. [0068] search for or filter available services based on criteria such as… relative levels of reputation scores.  discovery appropriate or desired service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Trabelsi’s disclosure of selecting a service provider based on a reputation score.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for users to have options for selecting a provider including the ability to specify selection of a provider based on risk.

Regarding claim 44, Yum does not teach the apparatus of claim 38, further including means for selecting the service provider to execute the function for an endpoint device based on the reputation score of the service provider satisfying a requested reputation score in a function execution request from the endpoint device.
Johnson discloses means for selecting an endpoint to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with 
Trabelsi teaches selecting a service provider based on a reputation score of the service provider satisfying a requested reputation score in a request from an endpoint device(para. [0068] search for or filter available services based on criteria such as… relative levels of reputation scores.  discovery appropriate or desired service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Trabelsi’s disclosure of selecting a service provider based on a reputation score.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for users to have options for selecting a provider including the ability to specify selection of a provider based on risk.

Claims 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”), and Hader et al. US Patent Publication No. 2011/0213712 (“Hader”)

Regarding claim 36, Yum does not teach the apparatus of claim 29, further including a service provider manager to select the service provider to execute the function for an endpoint device based on a service level agreement (SLA) accepted by the service provider satisfying an expected SLA in a function execution request from the endpoint device.
Johnson discloses selecting an endpoint to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been 
Hader teaches a service provider manager to select a service provider to execute a function for an endpoint device based on a SLA accepted by the service provider satisfying an expected SLA in an execution request from the endpoint device (para. [0037] request data.  para. [0061] selects one of the plurality of providers 30.  selects a provider 30 that is offering a computing resource having a SLA that matches the SLA requested by client 20.  requesting immediate execution of an application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Hader’s disclosure of selecting a service provider based on the service provider satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated provisioning of resources by providing clients with access to a plurality of providers and selection of a provider that fulfills requirements of a requesting client.

Regarding claim 45, Yum does not teach the apparatus of claim 38, further including means for selecting the service provider to execute the function for an endpoint device based on a service level agreement (SLA) accepted by the service provider satisfying an expected SLA in a function execution request from the endpoint device.
Johnson discloses means for selecting an endpoint to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
.

Claims 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, and Dawson et al. US Patent Publication No. 2014/0244311 (“Dawson”).

Regarding claim 37, Yum does not teach the apparatus of claim 29, wherein the function execution manager is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device.
Dawson teaches at least one processor is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device (para. [0061] performance of multiple cloud providers (historical data loss, performance, SLA attainments…)… utilized for the calculation of a risk score.  para. [0065] table 90 can be updated (e.g. in real time as workloads/jobs are received…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Dawson’s disclosure of updating a score of the service 

Regarding claim 46, Yum does not teach the apparatus of claim 38, wherein the managing means is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device.
Dawson teaches at least one processor is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device (para. [0061] performance of multiple cloud providers (historical data loss, performance, SLA attainments…)… utilized for the calculation of a risk score.  para. [0065] table 90 can be updated (e.g. in real time as workloads/jobs are received…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Dawson’s disclosure of updating a score of the service provider such that the score is further updated based on the execution result or satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have utilized real-time data to update scores and select a provider based on updated scores. 

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Blundell US Patent Publication No. 2019/0138729 (para. [0055] query the trust evidence for their VMs' hosts. Each server also allows the end users to examine the server's own integrity para. [0059] each server attests its mapped VMs' host and returns the resulting trust evidence)


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445